Acknowledgments
1. 	Applicant’s amendment, filed on 8 February 2013 is acknowledged.  Accordingly claim(s) 16-19 and 21 remain pending.
2.	Claim(s) 1-15 and 20 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20211216A, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5. 	Claim(s) 16-19 and 21 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
6.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this Examiner’s amendment was given in a telephonic interview with Stanislav Torgovitsky (USPTO Registration No. 43,958) on or about 12/15/2021.
8.	 The Application has been amended one (1) time as follows:1-15.	(Canceled)
16.	(Currently Amended)  An automated, computer-implemented transaction communication method, intended for use by a service provider entity (SP) having a server and an associated database, to provide a service to an account of a client using a remote terminal (RT) including a microprocessor and a user interface, connected via a wired or wireless communication network, the method comprising:
generating, by the microprocessor in communication with the SP, a first universal transaction account UTA identifier, the first UTA identifier comprising at least a first part and a second part, the first part comprising a first unique string including at least one of one or more numbers, one or more symbols, and one or more characters identifying the SP, the second part comprising a second unique string including at least one of one or more numbers, one or more symbols, and one or more characters indicating the client of the SP;

associating, in a routing database, a second UTA identifier with at least part of the first UTA identifier, the second UTA identifier comprising a third unique string including at least one of one or more numbers, one or more symbols, and one or more characters indicating a connection endpoint of the SP within the communication network;
sending a second communication to a microprocessor at the connection endpoint indicated by the second UTA identifier, the second communication providing at least a part of the first UTA identifier-and an identification of the service to be provided in relation to the account;

securely providing the service in relation to the account based on the parsed second communication.

17.	(Previously Presented)  The method of claim 16, wherein the first communication and the second communication follow a request-response session messaging protocol.

18.	(Previously Presented)  The method of claim 16, wherein the SP is a service provider.

19.	(Previously Presented)  The method of claim 16, wherein the SP is an authorized processing center.

20.	(Canceled)

21.	(Previously Presented)  The method of claim 16, wherein the UTA is associated with at least one of a telephone number, a world-wide-web address, an e-mail address, a natural name, an IP address, and any unique network ID. 




Reasons for Allowance
9.	Claim(s) 16-19 and 21 are allowed.
10.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (EP 1 207 703A2 to Low) which discloses communications data about a target entity is accessed with the aid of a distributed database system.  The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 16, specifically the combination of steps of:
associating, in a routing database, a second UTA identifier with at least part of the first UTA identifier, the second UTA identifier comprising a third unique string including at least one of one or more numbers, one or more symbols, and one or more characters indicating a connection endpoint of the SP within the communication network; sending a second communication to a microprocessor at the connection endpoint indicated by the second UTA identifier, the second communication providing at least a part of the first UTA identifier-and an identification of the service to be provided in relation to the account; parsing, by the microprocessor associated with the connection endpoint, the second communication to determine the account and the service to be provided in relation to the account, as recited in claim 16.  Moreover, the missing claimed elements from Low are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Low disclosures because it is not common to: associating, in a routing database, a second UTA identifier with at least part of the first UTA identifier, the second UTA identifier comprising a third unique string including at least one of one or more numbers, one or more symbols, and one or more characters indicating a connection endpoint of the SP within the communication network; sending a second communication to a microprocessor at the connection endpoint indicated by the second UTA identifier, the second communication providing at least a part of the first UTA identifier-and an identification of the service to be provided in relation to the account; parsing, by the microprocessor associated with the connection endpoint, the second communication to determine the account and the service to be provided in relation to the account.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 17-19 and 21 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/25/2022